IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,425-01


                      EX PARTE FRANKIE RAY MCKINNEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR43227-A IN THE 385TH DISTRICT COURT
                            FROM MIDLAND COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant filed a habeas application in the trial court, and the trial court entered an order

designating issues. There are no findings in the record to show that the designated issues have been

resolved. We remand the habeas application to allow the trial judge to complete an evidentiary

investigation, resolve the disputed issues, and enter findings.

        This application will be held in abeyance until the trial court has resolved the issues. The
                                                                                                    2

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: November 1, 2017
Do not publish